 1   David V. Balakian, SBN 166749
     BALAKIAN LAW OFFICES
 2
     1060 Fulton Street, Suite 810
 3   Fresno, CA 93721
     Tel. (559) 495-1558
 4   Fax. (559) 495-1004
 5
     davidbalakian@sbcglobal.net

 6   Attorney for Defendant, JOSE JESUS GARCIA-HERRERA
 7
                                  UNITED STATES DISTRICT COURT
 8

 9
                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       )   Case No.: 1:20 CR 00121 NONE-SKO
                                                     )
12                                                   )   STIPULATION AND ORDER
                           Plaintiff,                )   MODIFYING CONDITIONS OF
13                                                   )   RELEASE
     vs.                                             )
14                                                   )
     JOSE JESUS GARCIA-HERRERA,                      )
15                                                   )
                                                     )
16                         Defendant.

17

18
            Mr. Garcia-Herrera is requesting he be allowed to reside with his nephew Jorge
19
     Rodriguez instead of Efren Garcia. Furthermore, Jorge Rodriguez will be the third party
20
     custodian instead of Efren Garcia.
21
            Pretrial services is in agreement with this request.
22

23
            Dated: June 1, 2021                    /s/ DAVID BALAKIAN
24                                                 David Balakian,
                                                   Attorney for Defendant
25

26          Dated: June 1, 2021                    /s/ STEPHANIE STOCKMAN
                                                   Stephanie Stockman,
27                                                 Assistant United States Attorney Ms. Stockman
28
                                                   agrees to this Stipulation.



                     STIPULATION AND ORDER MODIFYING CONDITIONS OF RELEASE - 1
 1                                               ORDER
 2          It is hereby ordered Jose Jesus Garcia-Herrera shall reside with Jorge Rodriguez. Jorge
 3   Rodriguez shall be the third party custodian.
 4          All other terms and conditions shall remain in full force and effect.
 5

 6
            IT IS SO ORDERED.
 7

 8
     Dated: June 2, 2021
 9

10

11
                                                         United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                      STIPULATION AND ORDER MODIFYING CONDITIONS OF RELEASE - 2
